Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 8,463,635 related to a floating-point adder circuit. The circuit comprises an input multiplexer coupled to receive a first input value and a second input value; a first adder-subtractor circuit selectively coupled to receive one of the first input value and the second input value at each of a first input and a second input, wherein the value coupled to the second input is added to or subtracted from the value coupled to the first input; a right shift circuit for aligning the smaller of the first input value and the second input value which is coupled to the second input of the adder-subtractor circuit; and an additional shift circuit (e.g., a left shift/right shift circuit of a combined near path and far path) coupled to the output of the first adder-subtractor circuit. The prior art of record does not teach or suggest at least “a second, execution unit adapted to execute a second operation of traditional high-precision multiplication on floating point numbers that are at least 32 bits wide; and decoding circuitry adapted to decode the at least one instruction received from the at least one instruction memory and to send at least one control signal to at least one of the plurality of first execution units to cause the at least one of the plurality of first execution units to operate according to the at least one instruction; wherein a total number of first execution units in the silicon chip exceeds, by at least 100 more than five times, a total number of execution units in the silicon chip adapted to execute the operation of traditional high-precision multiplication on floating point numbers that are at least 32 bits wide; wherein each of the plurality of first execution units is smaller than the second, execution unit; and wherein the plurality of first execution units are adapted to collectively perform, per cycle, at least tens of thousands of the first operation;” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182